
	
		II
		110th CONGRESS
		2d Session
		S. 3465
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2008
			Mr. Wicker introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To reserve certain proceeds from the auction of spectrum,
		  including the auction of the D-block of spectrum, for use to provide
		  interoperable devices to public safety personnel.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Reliable, Effective, and Sustained
			 Procurement of New Devices for Emergency Responders Act of
			 2008 or the RESPONDER Act of
			 2008.
		2.Reserve of
			 certain auction proceeds for use to provide interoperable devicesSection 309(j)(8) of the Communications Act
			 of 1934 (47 U.S.C. 309(j)(8)) is amended—
			(1)in subparagraph
			 (A), by striking subparagraphs (B), (D), and (E) and inserting
			 subparagraphs (B), (D), (E), and (F);
			(2)in subparagraph
			 (C)(i), by inserting before the semicolon at the end the following: or
			 subparagraph (F); and
			(3)by adding at the
			 end the following:
				
					(F)Transfer of
				certain auction proceeds for use to provide interoperable devices
						(i)Establishment
				of Trust Fund
							(I)In
				generalThere is established in the Treasury of the United States
				a trust fund to be known as the First Responders Interoperable Device
				Availability Trust Fund, consisting of such amounts as shall be
				deposited under subclause (II).
							(II)Transfer of
				amountsNotwithstanding subparagraphs (A) and (E) or any other
				provision of law, there shall be deposited in the First Responders
				Interoperable Device Availability Trust Fund—
								(aa)5
				percent of the net proceeds (including deposits and upfront payments from
				successful bidders) from the use of the competitive bidding system established
				under this subsection; and
								(bb)100 percent of
				the net proceeds (including deposits and upfront payments from the successful
				bidders) from the use of a competitive bidding system under this subsection
				with respect to the D-block of licenses.
								(ii)Grant
				program
							(I)Establishment
								(aa)TransferThe
				Secretary of the Treasury shall transfer to the Administrator of the National
				Telecommunications and Information Administration amounts in the First
				Responders Interoperable Device Availability Trust Fund to be used by the
				Administrator to make grants in accordance with the requirements of this clause
				to States and Indian tribes—
									(AA)to purchase
				interoperable devices meeting the requirements of subclause (III); or
									(BB)to distribute
				funds to local public safety entities in order for such entities to use the
				funds to directly purchase such interoperable devices.
									(bb)Condition of
				grants
									(AA)Cost
				shareIn order to obtain a grant under this clause, a State or
				Indian tribe shall agree to provide for each interoperable device to be
				purchased by the State or Indian tribe, from non-Federal sources, an amount
				equal to the difference (if any) between the actual cost of purchasing that
				interoperable device and $1,000.
									(BB)Other
				conditionsThe Administrator shall, in coordination with the
				Director of the Office of Emergency Communications within the Department of
				Homeland Security, develop such additional conditions and requirements that a
				State or Indian tribe shall meet in order to obtain a grant under this clause
				as the Administrator and the Director determine necessary.
									(cc)Reserve for
				breakage or loss
									(AA)In
				generalOf the total amount of grant funds made available to a
				State or Indian tribe under this clause, the State or Indian tribe shall set
				aside, reserve, or otherwise allocate not less than 1 percent of such amounts
				to a reserve fund from which the State or Indian tribe may distribute funds to
				local public safety entities for repair, maintenance, or loss of the
				interoperable devices purchased by the State or Indian tribe and distributed to
				such agencies pursuant to this subparagraph or purchased directly by local
				public safety entities with any amounts distributed to such entities under
				subclause (VII).
									(BB)ApplicationIn
				order to be eligible to receive funds for repair, maintenance, or loss as
				described in subitem (AA), a local public safety entity shall submit an
				application at such time, in such form, and with such information and
				assurances as a State or Indian tribe may require.
									(CC)NTIA
				reviewNot later than 1 year after the date of enactment of this
				subparagraph, and each year thereafter, the Administrator shall review the
				ability of each reserve fund established under subitem (AA) to determine if the
				1-percent set aside requirement is sufficient to meet the repair, maintenance,
				and loss replacement needs of the State or Indian tribe. If the Administrator
				determines that the 1-percent set aside requirement is not sufficient, the
				Administrator may by rule increase the set aside requirement up to a maximum of
				5 percent of the total amount of grant funds made available to a State or
				Indian tribe.
									(dd)Reserve for
				administrative costsOf the total amount of grant funds made
				available to a State or Indian tribe under this clause, a State or Indian tribe
				may reserve not more than 5 percent for administrative costs associated with
				the management and distribution of such funds.
								(II)Bulk
				purchasesA State or Indian tribe may use any grant funds
				received under subclause (I) to purchase interoperable devices meeting the
				requirements of subclause (III) on a bulk basis.
							(III)Device
				requirementsInteroperable devices purchased with funds
				authorized for grants under subclause (I) shall—
								(aa)provide both
				mobile satellite and terrestrial based wireless service;
								(bb)be
				based on an open source platform;
								(cc)be
				devices intended for use by public safety personnel and certified for use on
				the interoperable network or networks built to serve public safety within the
				700 MHz band, as agreed to by the Public Safety Broadband Licensee, or its
				successors, and its commercial partners, in accordance with rules and
				regulations promulgated by the Commission;
								(dd)be
				compatible with any other platform, spectrum, or wireless network used or
				reserved for use by the State with respect to interoperable communications
				within that State; and
								(ee)satisfy any
				other interoperable device requirements established as of the date of such
				purchase by the Secretary of Homeland Security, the Administrator, or the
				Commission.
								(IV)CoordinationIn
				carrying out the grant program established under this clause, the Administrator
				shall coordinate its efforts to establish interoperable device requirements
				under subclause (III) with the head of any other Federal agency responsible for
				establishing standards related to interoperable devices.
							(V)Administrative
				costsNot more than 5 percent of the amounts transferred to the
				Administrator in accordance with subclause (I) may be used for the
				administrative costs of the National Telecommunications and Information
				Administration.
							(VI)ApplicationIn
				order to be eligible to receive a grant under this clause, a State or Indian
				tribe shall submit an application at such time, in such form, and with such
				information and assurances as the Administrator may require.
							(VII)Grant
				cycles
								(aa)2012
									(AA)In
				generalBeginning in fiscal year 2012, the Administrator shall
				award grants to States and Indian tribes to purchase interoperable devices
				meeting the requirements of subclause (III) or to distribute funds to local
				public safety entities in order for such entities to use the funds to directly
				purchase such interoperable devices.
									(BB)Total
				awardsThe total amount of grants awarded under subitem (AA)
				shall not exceed $250,000,000.
									(bb)2013 and
				beyond
									(AA)In
				generalBeginning in fiscal year 2013 and continuing in each
				fiscal year thereafter, the Administrator shall award grants to States and
				Indian tribes to purchase interoperable devices meeting the requirements of
				subclause (III) or to distribute funds to local public safety entities in order
				for such entities to use the funds to directly purchase such interoperable
				devices.
									(BB)Total
				awardsThe total amount of grants awarded under subitem (AA)
				shall not exceed 20 percent of the total amount held in the First Responders
				Interoperable Device Availability Trust Fund, as such amount is determined on
				the last day of the prior fiscal year.
									(cc)FormulaAny
				funds distributed under item (aa) or item (bb) shall be based on a formula
				established by the Administrator.
								(dd)Baseline
				amountsAny formula developed by the Administrator under item
				(cc), shall ensure that—
									(AA)each State
				(excluding territories and possessions) shall receive, at a minimum, an amount
				equal to .50 percent of the total funds made available under this
				clause;
									(BB)each territory
				shall receive, at a minimum, an amount equal to .05 percent of the total funds
				made available under this clause; and
									(CC)each Indian
				tribe shall receive, at minimum, a fixed amount to be determined by the
				Administrator.
									(ee)Priority
				distribution of remaining fundsThe funds remaining for
				distribution under this clause after allocation of the baseline amounts under
				item (dd) shall be distributed to State and Indian Tribes based upon all-hazard
				risk, unmet financial need, and per capita income criteria established by the
				Administrator.
								(VIII)Distribution
				of devices or funds to public safety entities
								(aa)In
				generalNot later than 180 days after receiving grant funds under
				subclause (I), a State or Indian tribe shall make available—
									(AA)the
				interoperable devices purchased with such funds to local public safety entities
				located in that State or Indian tribe; or
									(BB)such funds to
				local public safety entities.
									(bb)Application
									(AA)In
				generalIn order to be eligible to receive an interoperable
				device under this clause, a local public safety entity shall submit an
				application at such time, in such form, and with such information and
				assurances as the State or Indian tribe may require.
									(BB)Limitation on
				application for replacement devicesA local public safety entity
				that receives an interoperable device under this clause may submit an
				application for additional replacement devices once every 5 years.
									(cc)Limitations
									(AA)In
				generalGrant funds distributed from a State or Indian tribe to a
				local public safety entity under this clause shall not exceed $1,000 per
				eligible public safety official under the jurisdiction of such entity.
									(BB)Required use
				of fundsA local public safety entity receiving grant funds from
				a State or Indian tribe under this clause shall use such funds to purchase
				interoperable devices that satisfy all the requirements described in subclause
				(III) and that have been approved by both the State or Indian tribe and the
				Administrator.
									(CC)PriorityA
				State or Indian tribe that receives grant funds pursuant to this clause shall
				distribute such funds to local public safety entities based upon all-hazard
				risk, unmet financial need, and per capita income criteria established by the
				Administrator.
									(iii)CreditThe
				Administrator may borrow from the Treasury such sums as may be necessary to
				implement this subparagraph. The Administrator shall reimburse the Treasury,
				without interest, as funds are deposited into the First Responders
				Interoperable Device Availability Trust Fund.
						(iv)Trust
				fund
							(I)Trustee and
				reportThe Secretary of the Treasury shall be the trustee of the
				First Responders Interoperable Device Availability Trust Fund, and shall submit
				an annual report to the Committee on Finance of the Senate, the Committee on
				Commerce, Science, and Transportation of the Senate, the Committee on Ways and
				Means of the House of Representatives, and the Committee on Energy and Commerce
				of the House of Representatives on—
								(aa)the financial
				condition and the results of the operations of the First Responders
				Interoperable Device Availability Trust Fund during the fiscal year preceding
				the fiscal year in which such report is submitted;
								(bb)the results of
				the investment activities and financial status of the First Responders
				Interoperable Device Availability Trust Fund during the preceding calendar
				year; and
								(cc)the expected
				condition and operations of the First Responders Interoperable Device
				Availability Trust Fund during the fiscal year in which such report is
				submitted and the 5 fiscal years succeeding such fiscal year.
								(v)Investment
							(I)In
				generalThe Secretary of the Treasury shall invest such portion
				of the First Responders Interoperable Device Availability Trust Fund as is not,
				in his or her judgment, required to meet current withdrawals. Such investments
				shall be made only in interest-bearing obligations of the United States. For
				such purpose, such obligations may be acquired—
								(aa)on
				original issue at the issue price; or
								(bb)by
				purchase of outstanding obligations at the market price.
								(II)Sale at market
				pricesAny obligation acquired by the First Responders
				Interoperable Device Availability Trust Fund may be sold by the Secretary of
				the Treasury at the market price.
							(III)Interest to
				be credited to trust fundThe interest on, and the proceeds from
				the sale or redemption of, any obligations held in the First Responders
				Interoperable Device Availability Trust Fund shall be credited to and form a
				part of the Trust Fund.
							(vi)Studies
							(I)NTIA report on
				grant programNot later than 1 year after the date of enactment
				of this subparagraph and each year thereafter, the Administrator shall conduct
				a study and submit a report to the Committee on Commerce, Science, and
				Transportation of the Senate and the Committee on Energy and Commerce of the
				House of Representatives—
								(aa)on
				the distribution of funds authorized for grants under clause (ii); and
								(bb)detailing the
				expenditure of such funds, including the type of interoperable devices
				purchased with such funds, and whether such devices were purchased—
									(AA)by the State and
				distributed to local public safety entities; or
									(BB)directly by a
				local public safety entity.
									(II)GAO
				reportNot later than 3 years after the date of enactment of this
				subparagraph and every 3 years thereafter, the Comptroller General of the
				United States shall conduct a study and submit a report to the Committee on
				Commerce, Science, and Transportation of the Senate and the Committee on Energy
				and Commerce of the House of Representatives on the—
								(aa)distribution of
				funds authorized for grants under clause (ii);
								(bb)expenditure of
				such funds;
								(cc)cost of
				interoperable devices to be used in connection with the interoperable network
				or networks built to serve public safety within the 700 MHz band, as agreed to
				by the Public Safety Broadband Licensee, or its successors, and its commercial
				partners, in accordance with rules and regulations promulgated by the
				Commission;
								(dd)adherence of
				States and Indian tribes to the grant conditions set forth in clause
				(ii)(I)(bb);
								(ee)solvency of the
				First Responders Interoperable Device Availability Trust Fund; and
								(ff)effectiveness
				and limitations of, and potential improvements for, the grant program
				established under this subparagraph.
								(vii)DefinitionsIn
				this subparagraph, the following definitions shall apply:
							(I)AdministratorThe
				term Administrator means the Administrator of the National
				Telecommunications and Information Administration.
							(II)D-blockThe
				term D-block means that part of the electromagnetic spectrum
				between 758 megahertz and 763 megahertz and 788 megahertz and 793
				megahertz.
							(III)DeviceThe
				term device means a portable or mobile radio device.
							(IV)Indian
				tribeThe term Indian tribe has the same meaning
				as in section 4(e) of the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450b(e)).
							(V)Public safety
				entity or public safety officialThe term public safety
				entity or public safety official means any entity or
				person authorized by a State or Indian tribe to protect the safety of life,
				health, or property.
							(VI)StateThe
				term State means each of the several States, the Commonwealth of
				Puerto Rico, the District of Columbia, and any other territory or other
				possession of the United States.
							(VII)TerritoryThe
				term territory means American Samoa, the Republic of Palau, the
				Federated States of Micronesia, the Marshall Islands, the Commonwealth of the
				Northern Mariana Islands, the United States Virgin Islands, and
				Guam.
							.
			3.Extension of
			 auction authoritySection
			 309(j)(11) of the Communications Act of 1934 (47 U.S.C. 309(j)(11)) is amended
			 by striking 2011 and inserting 2014.
		
